DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Line 1 – replace “the” before “diameter” with --a--. 
Line 2 - replace “in” before “such” with --is--.
Line 2 - replace “the” before “volume” with --a--. 
Line 3 - replace “the” before “cavity” with --a--.
Correction is required.

Claim 10 is objected to because of the following informalities:
Line 2 - replace “the” before “axial” with --an--.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al German Patent No. DE 35 11 056 A1.

With regard to claim 1, Becker et al disclose a hydraulic component system, comprising:
at least one hydraulic line (at 14);
a hydraulic component (at 12), which is produced at least in part with the aid of a generative production method (note: the method of forming is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.  The invention as assembled in its final state is given patentable weight and the hydraulic component is capable of being produced as least in part with the aid of a generative production method as the hydraulic component is a fitting that can be formed through an additive manufacturing process), comprising a line end (line end of 12 between 20 and 22) with an integral annular receiving section (at 20) having an outer circumferential surface (outer surface of 20) that has first engagement means (threads of 20 – English translation page 3, lines 8-9) and an opening (opening of 20 above 54) for the insertion of the hydraulic line (at 14), said opening tapering conically (taper above arrow of R1), at least in some region or regions;
an annular sealing means (at 18), which can be positioned on the hydraulic line (at 14); and

wherein the sealing means (at 18) has a first end region (at 54) and an opposite second end region (region between 18 and 50) having a first axial contact surface (surface of 18 at 58); 
wherein the fastening element (at 16) has an engagement region (region between 36 and 30) with an internal circumferential surface having second engagement means (threads of 38 - english translation page 3, lines 8-9) and has an opposite clamping region (region between 30 and 44) having a second axial contact surface (surface of 16 next to 42) facing the engagement region and is configured to surround the hydraulic line (at 14) and the sealing means (at 18) situated thereon and to bring about a surface contact between the first (surface of 18 at 58) and the second (surface of 16 next to 42) axial contact surface; and
wherein the receiving section (at 20), the sealing means (at 18) and the fastening element (at 16) are configured to correspond to one another in such a way that the first end region (at 54) of the sealing means is pressed into the conically tapering region (taper above arrow of R1) of the opening (opening of 20 above 54) of the receiving section and the hydraulic line (at 14) by engagement of the first and second engagement means (threading of 20 and 38 - English translation page 3, lines 8-9) in one another and, as a result, sealing of the receiving section, the sealing means and the hydraulic line with respect to one another is accomplished.

With regard to claim 2, Becker et al disclose wherein the first end region (at 54) of the sealing means is sleeve-shaped.



With regard to claim 7, Becker et al disclose wherein the opening (opening of 20) has a conically tapering insertion region (region of 20 at 54) and a hollow-cylindrical region (at 28) adjoining the latter, which has an annular boundary surface (radial boundary surface next to 28), which corresponds to an annular end face (at 60) of the hydraulic line (at 14).

With regard to claim 9, Becker et al disclose wherein the first engagement means (threads of 20) extends over the entire outer circumferential surface, which extends as far as an end edge (edge at 30) of the receiving section.

With regard to claim 10, Becker et al disclose wherein the second engagement means (threads of 38) has an axial extent which corresponds at least to 0.9 times the axial extent of the first engagement means (threads of 20).

With regard to claim 11, Becker et al disclose wherein:
the sealing means (at 18) is provided on the first end region (at 54) with a tapering outside diameter (tapering outside diameter of 54);
the taper ends in an end edge (edge above 60 next to R1); and
the taper is of corresponding design to the conically tapering opening (opening of 20 meeting 54) of the receiving section.

With regard to claim 13, Becker et al disclose wherein the first axial contact surface (at 58) is a conically shaped annular surface.

Claim(s) 1-4, 7, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroer et al German Patent No. DE 10 2012 102 415 A1.

With regard to claim 1, and as seen in Figure 1, Schroer et al disclose a hydraulic component system, comprising:
at least one hydraulic line (at 3);
a hydraulic component (at 1), which is produced at least in part with the aid of a generative production method (note: the method of forming is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.  The invention as assembled in its final state is given patentable weight and the hydraulic component is capable of being produced as least in part with the aid of a generative production method as the hydraulic component is a fitting that can be formed through an additive manufacturing process), comprising a line end (line end of 1 at 2) with an integral annular receiving section (section above 4) having an outer circumferential surface (at 8) that has first engagement means (threads of 8) and an opening (opening at 4) for the insertion of the hydraulic line, said opening tapering conically, at least in some region or regions;
an annular sealing means (at 15), which can be positioned on the hydraulic line (at 3); and

wherein the sealing means (at 15) has a first end region (region of 15 at 17) and an opposite second end region (region of 15 at 16) having a first axial contact surface (surface of 15 at 11);
wherein the fastening element (at 9) has an engagement region (region of 9 at 13) with an internal circumferential surface having second engagement means (threads of 13) and has an opposite clamping region (region of 9 next to 22) having a second axial contact surface (surface of 9 at 22) facing the engagement region and is configured to surround the hydraulic line (at 3) and the sealing means (at 15) situated thereon and to bring about a surface contact between the first (surface of 15 at 11) and the second (surface of 9 at 22) axial contact surface; and
wherein the receiving section (section above 4), the sealing means (at 15) and the fastening element (at 9) are configured to correspond to one another in such a way that the first end region (region of 15 at 17) of the sealing means (at 15) is pressed into the conically tapering region (at taper at 4) of the opening (at 4) of the receiving section and the hydraulic line (at 3) by engagement of the first and second engagement means (threads of 8 and 13) in one another and, as a result, sealing of the receiving section, the sealing means and the hydraulic line with respect to one another is accomplished.

With regard to claim 2, and as seen in Figure 1, Schroer et al disclose wherein the first end region (region of 15 at 17) of the sealing means (at 15) is sleeve-shaped.



With regard to claim 4, and as seen in Figure 1, Schroer et al disclose 4.    The hydraulic component system according to Claim 1, wherein a first flow cross section (cross-section of 4) formed within the receiving section corresponds to a second flow cross section (cross-section of 3 at 6) formed within the hydraulic line (at 3).

With regard to claim 7, and as seen in Figure 1, Schroer et al disclose wherein the opening (at 4) has a conically tapering insertion region (at 4) and a hollow-cylindrical region (at 6) adjoining the latter, which has an annular boundary surface (at 7), which corresponds to an annular end face of the hydraulic line.

With regard to claim 11, and as seen in Figure 1, Schroer et al disclose wherein:
the sealing means (at 15) is provided on the first end region (at 17) with a tapering outside diameter (tapering outside diameter of 17);
the taper ends in an end edge (edge at 15a); and
the taper is of corresponding design to the conically tapering opening (at 4) of the receiving section.

With regard to claim 13, and as seen in Figure 1, Schroer et al disclose wherein the first axial contact surface (surface of 15 at 11) is a conically shaped annular surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al.

With regard to claim 8, Becker et al disclose the claimed invention but do not disclose that the diameter of the outer circumferential surface of the receiving section in such that the volume formed by the outer circumferential surface is at most 2.5 times that of the cavity enclosed by the outer circumferential surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the outer circumferential surface of the receiving section be such that the volume formed by the outer circumferential surface is at most 2.5 times that of the cavity enclosed by the outer circumferential surface to provide a connection in proportion to the flow size and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 12, Becker et al disclose the claimed invention but do not disclose that the conically tapering opening and the first end region of the sealing means have mutually corresponding surface slopes which correspond to a surface angle in a range of from 20 to 30° relative to a longitudinal axis of the receiving section.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroer et al.

With regard to claim 8, Schroer et al disclose the claimed invention but do not disclose that the diameter of the outer circumferential surface of the receiving section in such that the volume formed by the outer circumferential surface is at most 2.5 times that of the cavity enclosed by the outer circumferential surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the outer circumferential surface of the receiving section be such that the volume formed by the outer circumferential surface is at most 2.5 times that of the cavity enclosed by the outer circumferential surface to provide a connection in proportion to the flow size and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 12, Schroer et al disclose the claimed invention but do not disclose that the conically tapering opening and the first end region of the sealing means have mutually 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the outer circumferential surface of the receiving section be such that the volume formed by the outer circumferential surface is at most 2.5 times that of the cavity enclosed by the outer circumferential surface to provide for a smooth connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al U.S. Patent Application Publication 2015/0198273 A1 in view of Becker et al.

With regard to claim 14, Campbell et al disclose a vehicle (see Figure 10) having at least one hydraulic component system (as shown in Figures 1-7) but do not disclose that the at least one hydraulic component system has the features according to Claim 1.  Becker et al disclose the at least one hydraulic component system having the features according to Claim 1 (see above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the at least one hydraulic component system of Becker et al for the at least one hydraulic component system of Campbell et al as both provide a hydraulic component system to achieve the predictable result of providing a fastening and sealing system for fluid flow.

.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al U.S. Patent Application Publication 2015/0198273 A1 in view of Schroer et al.

With regard to claim 14, Campbell et al disclose a vehicle (see Figure 10) having at least one hydraulic component system (as shown in Figures 1-7) but do not disclose that the at least one hydraulic component system has the features according to Claim 1.  Schroer et al disclose the at least one hydraulic component system having the features according to Claim 1 (see above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the at least one hydraulic component system of Schroer et al for the at least one hydraulic component system of Campbell et al as both provide a hydraulic component system to achieve the predictable result of providing a fastening and sealing system for fluid flow.

With regard to claim 15, Campbell et al in view of Schroer et al disclose wherein the vehicle is an aircraft (see Figure 10 of Campbell et al).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 5 and 6, the prior art of record does not teach or suggest wherein the receiving section has a transitional region, which faces away from the opening and in which an outside diameter of the line end falls continuously along the line end from a maximum outside diameter to a constant line outside diameter in a direction away from the opening, and an annular first stop surface, with which a correspondingly shaped annular second stop surface of the fastening element can be brought into surface contact, is formed on a side of the transitional region facing the opening in combination with the hydraulic component system of claim 1.

Conclusion
Dalzell, Irving, Kocher, Matousek, Wolfram, Strybel, Potts, Kay, Lehmann ‘837, Lehmann ‘534, and Cazzaniga are being cited to show other examples of hydraulic component systems with at least one hydraulic line, a hydraulic component, an annular sealing means, and a hollow fastening element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679